         Case 18-28007          Doc 34        Filed 05/15/19 Entered 05/15/19 14:24:18                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE:    Anthony Spatola                                        )             Chapter 13
                                                                 )             Case No. 18 B 28007
          Debtor(s)                                              )             Judge Deborah L. Thorne

                                                       Notice of Motion

    Anthony Spatola                                                            Debtor A ttorney: Cutler & A s s ociates Ltd
    830 Parkwood Ave                                                           via Clerk's ECF noticing procedures
    Park Ridge, IL 60068


                                                                               >    Dirksen Federal Building
On May 29, 2019 at 9:00 am, I will appear at the location listed to the        >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 613
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Thursday, May 16, 2019.                         /s/ MARILYN O. MARSHALL
                                                                               MARILYN O. MARSHALL, TRUSTEE

                           Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On October 04, 2018, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on November 21, 2018, for a term of 60 months with payments of $3,858.00.

The status of the debtor's plan is:    Current Month           Cash Due            Cash Received     Payment Default
                                              7                $26,158.00            $15,008.00        $11,150.00

A summary of the 12 most recent receipt items is set forth below:              Report Date: 05/15/2019
                                                                               Due Each Month: $3,858.00
                                                                               Next Pymt Due: 06/03/2019

    Date           Ref Num            Amount                              Date            Ref Num         Amount
11/09/2018          1643907106         $3,000.00                      11/12/2018           5382617000        $434.00
01/04/2019          5516754000         $3,858.00                      01/24/2019           5564019000      $3,858.00
03/08/2019          5685766000         $3,858.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
